DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Response to Amendment
     This office action is responsive to amendment filed on 12/29/2020. The amendments to Claims 2, 4,8,10 12, 18, 20 and 22-27, in the submission filed 12/29/2021 are acknowledged and accepted. Claims 2-6, 8-10 and 12-27 have been presented for examination and are rejected.

Response to Arguments
Applicant's arguments filed on December 29th, 2020 with respect to the rejection of claims  2-6, 8-10 and 12-27, under 35 USC § 103 have been considered are persuasive. Therefore, the rejection has been withdrawn.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6, 8-10, and 12-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 of U.S. Patent No-10326829 and claims 1-7 and 21-37 of U.S. Patent No.9876848. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations and they produce the same end result.
The difference between the instant and the U.S. Patents are an unidentified phrase, wherein the media event is associated with a particular domain a set of social media content items associated with the domain of the media event, wherein the determining includes identifying social media content items in the set of social media content items that include content matching a vocabulary specific to the domain.  It would have been obvious to include the a confidence score and a frequency score reflecting a number of content items,  to enables completely and accurately identifying the key phrase by using character recognition algorithms.


Instant application-16/420,944
U.S. Patent No-10326829
U.S. Patent No.9876848  
2. A method comprising:
accessing a media event comprising an image that includes an unidentified phrase, wherein the media event is associated with a particular domain;
processing the unidentified phrase of the image using a character recognition algorithm to generate a set of candidate phrases;
determining a set of social media content items associated with the domain of the media event, determining includes identifying social media content items in the set of social media content items that include content matching a vocabulary specific to the domain;
determining, for each candidate phrase in the set of candidate phrases, a respective score based on the number of appearances of the candidate phrase in the set of social media content items;
selecting a candidate phrase associated with a highest score as a final phrase representing the unidentified phrase; and
storing, in a storage medium, an association between the final phrase and the media event.

.  A computer-executed method comprising:
accessing a time-based media segment including an image comprising an unidentified key phrase in image format; 

generating a list of candidate key phrases from the image including the unidentified candidate key phrase; 

determining a likelihood score for each of the candidate key phrases based on a confidence score the unidentified key phrase is correctly interpreted by a recognition process, and
 a frequency score reflecting a number of content items in a set of social media content items including the candidate key phrase; 

selecting one of the candidate key phrases as being the unidentified key phrase based on the likelihood score; 

selecting a content item to present to one or more users of a social media network based on the selected candidate key phrase; and 

sending the selected content item to the one or more users of the social networking system.

A computer-executed method comprising:
accessing an image comprising an unidentified key phrase in image format;

processing a portion of the image associated with the unidentified key phrase using a character recognition algorithm to generate a list of candidate key phrases in text format;

accessing, by a computer processor, a plurality of social media content items in text format authored by users of a social networking system, the social media content items each comprising at least one key phrase previously associated with the image and at least one of the candidate key phrases;
determining, by the computer processor, for each candidate key phrase, a count of the
number of the content items comprising that candidate key phrase and at least one of the key phrases previously associated with the image;

selecting, by the computer processor, one of the candidate key phrases as being the
unidentified key phrase based on the determined count of the content items in
each set; and
sending content associated with the image to one or more users of the social networking system based on the selected candidate key phrase.


 
8.	Claims 2-6, 8-10, and 12-27 would be allowed upon receiving the terminal disclaimer.


Conclusion

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





02/13/2021

/ELIZABETH KASSA/Examiner, Art Unit 2457   


/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457